Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. Applicant’s response fails to address the previously indicated Double Patenting rejections. Additionally, no amendments to the independent claims were filed (only two new claims where added and new arguments were made in this response). The applicant argues the following:
The Applicant argues that the applied prior art (Holcomb and Schrafel) fails to disclose or render obvious the limitations of the independent claims and that, in particular Schrafel, fails to teach the most recently added limitations since the passages 16 and 18 are parallel to the longitudinal axis of the nose portion 24 (pages 7-8 of the response).
The Office respectfully disagrees, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Notice that while Schrafel alone fails to disclose the previously added features of the first and second channels’ longitudinal axis being oblique to the second connection portion’s longitudinal axis, the device of the combination of Holcomb in view of Schrafel teaches the previously added limitation with at least Fig. 1 of Holcomb teaching of the channels 20 and 24 having longitudinal axis that are oblique to the longitudinal/horizontal axis of the second connection portion (15) to form the vee-shape in a similar manner as applicant’s invention and with Schrafel teaching of the use of threaded connections. As such the device of the combination of Holcomb in view of Schrafel meets all the limitations of the independent claims as it will be explained in detail in the present Office Action.  
The Applicant argues that there is no rational basis for a person of ordinary skill in the art to modify the disclosure of Holcomb with the disclosure of Schrafel since a person having ordinary skill in the art of mixing devices for beverage ingredients as disclosed in Holcomb would not look to valves for curable adhesives as taught in Schrafel to modify the device to replace the essential component (O-ring 17) of the beverage mixing device of Holcomb that holds the spout 12 on the cylindrical portion 15 of the body 11 via friction and precludes any leaks and/or backup of beverage ingredients with the threaded portions of Schrafel since such a modification would be counterindicated by the disclosure of Holcomb (page 9 of the response).
The Office respectfully disagrees, in response to applicant's argument that Schrafel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, while it is noted that Holcomb is directed to the mixing of beverage ingredients and Schrafel is directed mixing of adhesives, both prior arts are related to the field of fluid handling, in particular, providing fittings/manifolds wherein at least two distinct fluids are conveyed from at least two separate inlets to the outlet(s) for the purpose of mixing the at least two fluids adjacent the fitting/manifold and wherein the fitting/manifold is capable of coupling with the necessary inlets and outlets to accomplish this function which is pertinent to the field of invention and/or the problem addressed by the applicant’s invention. As such the rejection is proper and the 103 rejection will be maintained. Additionally, while it is noted that Holcomb utilizes an O-ring 17 for aiding in both sealing and maintaining the coupling to the spout 12 via the frictional interaction of the inner walls of the spout with the outer surface of the O-ring; notice that this so called “essential component” of Holcomb and its functions is achieved by the threaded engagement as taught by Schrafel since the threaded engagement both provides a frictional engagement between the fitting/manifold 10 and the spout 38 and due to the frictional engagement, it also provides the sealing function (otherwise the fluidic system of Schrafel would leak which is undesirable in a fluidic system). Furthermore, as it was noted in the previous Office Action, it is known in the art that threaded couplings are among the most common type of fluid couplings since it is quick and easy to couple fluid lines, it is cheap to manufacture, it allows the parts to be detached while preventing inadvertent uncoupling and requires no special installation skill or tools as compared to other known methods of coupling such as welding. As such, there is reasonable rational basis for a person of ordinary skill in the art to modify the frictional engagement of Holcomb (see at least the O-ring 17) with a well-known alternative frictional engagement as taught by Schrafel (see the threaded engagement) since both achieve the same function of providing a fluid tight frictional coupling between the fitting/manifold and the necessary inlets and outlets with the added advantage that as compared to the frictional coupling as taught by Holcomb, the threaded engagement of Schrafel prevents inadvertent uncoupling such as in the case of an inadvertent pulling between the fitting/manifold and the inlet(s)/outlet(s) fittings due to the threads requiring a user to rotate the component multiple times to couple/uncouple as compared to the frictional engagement of Holcomb which only requires a push/pull motion to assemble/disassemble. 
       

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16, 18-31 and 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holcomb (US 3,884,388) in view of Schrafel (US 2007/0187434).
Regarding claim 15, Holcomb (US 3,884,388) teaches in Figs. 1- 4 (see at least Fig. 1) of a manifold (10) for a first substance and a second substance to travel therethrough (notice that device is a mixing device capable of allowing at least two distinct fluids/substances to flow thorough to be mixed), the manifold comprising: a block (body 11) having a first side (the inlet / right side) and a second side (the outlet / left side), the block having a vee-shape (notice that as viewed in Fig. 1 fittings 22 and 26 forms a vee-shape); a first channel (under a first interpretation see passage 20; under a second interpretation see passage 24) extending from the first side to the second side, the first channel defining a first channel longitudinal axis (see the centerline axis of passage 20 or 24), the first channel longitudinal axis being linear (see at least Fig. 1); and a second channel (under a first interpretation see passage 24; under a second interpretation see passage 20) extending from the first side to the second side, the second channel defining a second channel longitudinal axis (see the centerline axis of passage 20 or 24), the second channel longitudinal axis being linear (see at least Fig. 1), wherein the first channel and the second channel together form a vee-shape (see Fig. 1, notice that the inclination of the passages produces a vee-shape), wherein the first side of the block includes a connection portion (see either one or both of fittings 22 and 26 which allows fluid conduits to be connected to the inlets of the device) and the second side of the block includes a second connection portion (see the cylindrical portion 15 that accepts the outlet spout 12), and wherein a portion of the first channel is within the second connection portion and a portion of the second channel is within the second connection portion (see Fig. 1), and wherein the second connection portion defines a second connection portion longitudinal axis (see Fig. 1 with the longitudinal axis being a horizontal axis), wherein the portion of the first channel within the second connection portion is oblique to the second threaded connection portion longitudinal axis, and wherein the portion of the second channel within the second connection portion is oblique to the second connection portion longitudinal axis (see Fig. 1, notice that the first and second channels have longitudinal axis that are oblique to the to the second connection portion longitudinal axis to produce the “vee-shape” in a similar manner as applicant’s invention). The device of Holcomb fails to disclose that the first and second connection portion are threaded with the limitations “wherein the first side of the block includes a first threaded connection portion and the second side of the block includes a second threaded connection portion, and wherein a portion of the first channel is within the second threaded connection portion and a portion of the second channel is within the second threaded connection portion and wherein the second threaded connection portion defines a second threaded connection portion longitudinal axis, wherein the portion of the first channel within the second threaded connection portion is oblique to the second threaded connection portion longitudinal axis, and wherein the portion of the second channel within the second threaded connection portion is oblique to the second threaded connection portion longitudinal axis” (notice that Holcomb appears to use interference fit to couple fluid lines and the spout). However, threaded connections are well-known in the art.
Schrafel (US 2007/0187434) teaches in Figs. 1-2 of another example of a mixing system that comprises a manifold 10 with threaded inlets 12 and 14 for accepting threaded fluid inlet lines 34 and 36 and a threaded outlet 26 that is coupled to a mixing nozzle 38 via a threaded nut 42. As it is known in the art, threaded couplings are among the most common type of fluid couplings since it is quick and easy to couple fluid lines, it is cheap to manufacture, it allows the parts to be detached while preventing inadvertent uncoupling and requires no special installation skill or tools as compared to other known methods of coupling such as welding.    
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the fluid coupling at the inlets and outlet of the device of Holcomb to be made by threaded connections (12, 14, 26) which are capable of coupling with fluid components via corresponding sized threads in a similar manner as taught by Schrafel, since the use of threaded connections are a well-known alternative for coupling fluid components that is quick and easy to couple for a user, cheap to manufacture, it allows the parts to be detached while preventing inadvertent uncoupling and requires no special installation skill or tools as compared to other known methods of coupling such as welding. Thus, the device of the combination of Holcomb in view of Schrafel (under both the first and second interpretation of the claim) meets all the limitations of claim 15.      
Regarding claim 16 and the limitation of the manifold of claim 15, wherein the first channel and the second channel are inclined toward each other as the first channel and the second channel extend from the first side of the block to the second side of the block; the device of the combination meets this limitation as shown in at least Fig. 1 of Holcomb.
Regarding claim 18 and the limitation of the manifold of claim 15, wherein the first side of the block has a first width and the second side of the block has a second width, the first width greater than the second width; the device of the combination meets this limitation as shown in at least Figs. 1 and 3 of Holcomb with the inlet portion being wider than the outlet portion. 
Regarding claim 19 and the limitation of the manifold of claim 15, wherein the first channel has a uniform diameter; the device of the combination under the first interpretation meets this limitation as shown in at least Fig. 1 of Holcomb with channel 20 having uniform diameter.
Regarding claim 20 and the limitation of the manifold of claim 15, wherein the second channel has a uniform diameter; the device of the combination under the second interpretation meets this limitation as shown in at least Fig. 1 of Holcomb with channel 20 having uniform diameter.
Regarding claim 21 and the limitation of the manifold of claim 15, wherein the first channel and the second channel intersect at a point outside of the block; the device of the combination meets this limitation as shown in at least Figs. 1 and 3 of Holcomb.
Regarding claim 22 and the limitation of the manifold of claim 15, further comprising: wherein the first threaded connection portion is disposed at a first portion of the first side of the block; a third threaded connection portion disposed at a second portion of the first side of the block; and wherein the second threaded connection portion is disposed at a first portion of the second side of the block; the device of the combination meets this limitation as shown in at least Fig. 1 of Holcomb and Fig. 1 of Schrafel with the device comprising two inlets (21 and 25 of Holcomb) at the inlet portion with threaded connections as taught by Schrafel and an outlet portion (15 of Holcomb) with a threaded connection as taught by Schrafel.   
Regarding claim 23, the device of the combination of Holcomb in view of Schrafel fails to explicitly disclose the size of the threads having the limitation of “the manifold of claim 22, wherein the first threaded connection portion, the second threaded connection portion, and the third threaded connection portion comprise a 7/8 inch thread diameter”. However notice that, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04(IV)(A)]. Additionally, notice that the applicant does not discloses in the specification the criticality of size of the threads. As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the size of the threaded connections of the device of the combination of Holcomb in view of Schrafel to be any appropriate size such as being 7/8-inch thread diameter, since the device of the combination would work appropriately within this size so long as they are connected to appropriately sized threaded fluid conduits.
Regarding claim 35 and the limitation of the manifold of claim 15, further comprising an exit portion of the manifold (see the downstream end portion of the manifold of the device of the combination as shown in at least Figs. 1-2 of Holcomb and Fig. 1 of Schrafel) configured for the first substance and the second substance to travel therethrough, the exit portion of the manifold attachable to one of a substance mixing tip, a substance dispensing hose, and a substance spray nozzle (both Holcomb and Schrafel teaches that the outlet portion of the manifold is connected to a mixing/dispensing tip/spout/nozzle 12 in Holcomb /38 in Schrafel), the first substance is a first part of a multiple component adhesive and the second substance is a second part of the multiple component adhesive [with regards recitations directed to the fluid being handled, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Furthermore, the working fluid's function is not given patentable weight, since material handled by the apparatus, in this case a substance, and the intended operation of the fluid, in this case “multiple component adhesive”, does not impart patentability to the claimed invention. See MPEP 2115. Alternatively, notice that Schrafel itself teaches the use of a manifold for conveying two distinct adhesive components via channels 12/16 and 14/18 for the purpose of being mixed in mixing nozzle 38 and notice that both the device of Holcomb and Schrafel are configured for the conveyance of at least two distinct fluids from two separate inlets toward an outlet portion wherein the fluids are mixed adjacent the fitting/manifold within a mixing/dispensing spout/tip/nozzle. Since both the device of Holcomb and Schrafel achieve the same purpose, of conveying at least two distinct substances/fluids for the purpose of mixing them, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of the combination of Holcomb in view of Schrafel to be capable of handling any type of fluid, such as handling fluid adhesives for the purpose of mixing them in a multiple component adhesive system, in a similar manner as taught by Schrafel, since such a modification allows the device of the combination to be capable of being used in different applications for the purpose of mixing different substances]; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Holcomb and Fig. 1 of Schrafel.   
Regarding claim 36 and the limitation of the manifold of claim 15, wherein the first threaded connection portion defines a first threaded connection portion longitudinal axis, and wherein the first threaded connection portion longitudinal axis is oblique to the second threaded connection portion longitudinal axis; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Holcomb and Fig. 1 of Schrafel with Holcomb teaching of a manifold having a vee-shape with inlet portions being oblique to the outlet portion similar to applicant’s invention and with Schrafel teaching of the use of threaded connections.    

Regarding claim 24, the device of the combination of Holcomb in view of Schrafel (see the rejection of claim 15 above for details) a manifold (10 of Holcomb) for a first substance and a second substance to travel therethrough (notice that the device of the combination is a mixing device capable of allowing at least two distinct fluids/substances to flow thorough to be mixed), the manifold comprising: a block (body 11 of Holcomb) having a first side (the inlet / right side) and a second side (the outlet / left side), the block having a vee-shape (notice that as viewed in Fig. 1 of Holcomb fittings 22 and 26 forms a vee-shape); a first channel (under a first interpretation see passage 20; under a second interpretation see passage 24) extending from the first side to the second side, the first channel defining a first channel longitudinal axis (see the centerline axis of passage 20 or 24), the first channel longitudinal axis being linear (see at least Fig. 1 of Holcomb); and a second channel (under a first interpretation see passage 24; under a second interpretation see passage 20) extending from the first side to the second side, the second channel defining a second channel longitudinal axis (see the centerline axis of passage 20 or 24), the second channel longitudinal axis being linear (see at least Fig. 1 of Holcomb), wherein the first channel and the second channel together form a vee-shape (see Fig. 1 of Holcomb, notice that the inclination of the passages produces a vee-shape), wherein the block has a stepped surface adjacent the second side (see at least Figs. 1-2 of Holcomb with the cylindrical portion 15, bracket 13 and the tubular portions of inlets 22 and 26 forming stepped surfaces), wherein the first side of the block includes a first threaded connection portion (see either one or both of fittings 22 and 26 of Holcomb which allows fluid conduits to be connected to the inlets of the device and are modified to include threaded connections as taught by at Figs. 1-2 of Schrafel) and the second side of the block includes a second threaded connection portion (see the cylindrical portion 15 that accepts the outlet spout 12 and are modified to include threaded connections as taught by at Figs. 1-2 of Schrafel), and wherein a portion of the first channel is within the second threaded connection portion and a portion of the second channel is within the second threaded connection portion (see Fig. 1 of Holcomb), and wherein the second threaded connection portion defines a second threaded connection portion longitudinal axis (see Fig. 1 of Holcomb with the longitudinal axis being a horizontal axis), wherein the portion of the first channel within the second threaded connection portion is oblique to the second threaded connection portion longitudinal axis, and wherein the portion of the second channel within the second threaded connection portion is oblique to the second threaded connection portion longitudinal axis (see Fig. 1 of Holcomb, notice that the first and second channels have longitudinal axis that are oblique to the second connection portion longitudinal axis to produce the “vee-shape” in a similar manner as applicant’s invention). Thus, the device of the combination of Holcomb in view of Schrafel (under both the first and second interpretation of the claim) meets all the limitations of claim 24).
Regarding claims 25-31, notice that these claims mimic the claim limitations of claims 16 and 18-23 (claim 25 corresponds to claim 16; claim 26 corresponds to claim 18; claim 27 corresponds to claim 19; claim 28 corresponds to claim 20; claim 29 corresponds to claim 21; claim 30 corresponds to claim 22 and claim 31 corresponds to claim 23), and as such claims are being rejected in the same manner as discussed in claims 16 and 18-23 (see the rejection above for more details). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-16 and 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,242,846 in view of the cited prior art; alternatively being unpatentable over claims 1-5 of U.S. Patent No. 10,610,837 in view of the cited prior art.
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the patents either explicitly or implicitly anticipates all the limitations of the present application and/or any missing structure or detail would be obvious over the cited prior art. Notice that the claims of patent ‘846 and ‘837 claims in greater detail the structure of a vee-shaped manifold with the apparent differences to the claims 15-16 and 18-36 of the present application being that claims of the present application have broader scope and the claims of the patents fail to specify the use of threaded connections of a specific size as claimed in the present application. However, as it was noted in the rejections above, Holcomb (US 3,884,388) teaches of a similar vee-shaped manifold wherein the second connection portion defines a horizontal/longitudinal axis and the first and second channels have longitudinal axis that are oblique to the horizontal axis to form the vee shape and wherein a dispensing/mixing tip/spout is attached to an outlet portion of the manifold  and Schrafel (US 2007/0187434) teaches of threaded couplings and the fitting/manifold assembly used to convey adhesive compounds to be mixed by a dispensing/mixing tip/nozzle that is attached to an outlet portion of the fitting/manifold. It would have been obvious to one of ordinary skill in the art to modify the fluid connections of the devices of the patents ‘846 and/or ‘837 to be threaded connections as taught by Schrafel since the use of threaded connections are a well-known alternative for coupling fluid components such as the inlets and dispensing/mixing tip/nozzle that is quick and easy to couple for a user, cheap to manufacture, it allows the parts to be detached while preventing inadvertent uncoupling and requires no special installation skill or tools as compared to other known methods of coupling such as welding. Furthermore, regarding the limitations of the specific size, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04(IV)(A)]. Additionally, notice that the applicant does not discloses in the specification the criticality of size of the threads. As such, it would have been obvious to one of ordinary skill in the art to modify the size of the threaded connections of the device of the combination of the patents ‘846 and/or ‘837 in view of Schrafel to be any appropriate size such as being 7/8-inch thread diameter, since the device of the combination would work appropriately within this size so long as they are connected to appropriately sized threaded fluid conduits. Additionally, if required, it would have been obvious to one of ordinary skill in the art to modify the fluid connections of the devices of the patents ‘846 and/or ‘837 to have the arrangement as taught by Holcomb (with channels that are oblique to the horizontal axis), in order to produce the claimed vee-shape of the channels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753